Citation Nr: 1631301	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-48 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from May 1958 to November 1958.  The Appellant also served in the National Guard from May 1959 to May 1964 and had reserve service from May 1964 until April 1966, which included various periods of ACDUTRA and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Board denied reopening the service connection claim for PTSD, but granted reopening the service connection claim for an acquired psychiatric disorder other than PTSD and remanded the Appellant's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disability other than PTSD neither began during nor was otherwise caused by his ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, private treatment records, Social Security Administration (SSA) records have been obtained, although some SSA records had been destroyed.  The Minnesota Army and Air National Guard reported that the Appellant's service treatment records (STRs) are not available.  Apparently, they were destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider the benefit of the doubt in cases where records have been destroyed by the fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  A diligent effort to obtain the Appellant's STRs from the National Personnel Records Center was made, which indicated the Appellant's records could not be reconstructed.  Additionally, the Appellant was offered the opportunity to testify before the Board, but he declined.

No VA examination was requested in relation to the issue currently on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating any of the claims on appeal.  See 38 U.S.C. § 5103A(a).  While it is undisputed that the Appellant is currently diagnosed with an acquired psychiatric disorder, as discussed below, the record does not show any evidence establishing that an acquired psychiatric disorder was occurred in active service or within one year of separation from active service or evidence that an acquired psychiatric disability may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Appellant with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim.  Essentially, beyond the Appellant's statements, no evidence is of record to suggest that the Appellant's current acquire psychiatric disorder either began during or were otherwise caused by his active service.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

The Appellant is seeking service connection for an acquired psychiatric disorder other than PTSD, which was previously denied by the October 2009 rating decision.  

The Appellant's medical records show that he first reported some depression in February 1964, eight years after his period of ACDUTRA, but was diagnosed with alcoholism and passive-aggressive personality, not with any type of acquired psychiatric disorder.  Furthermore, the physician noted that while the Appellant was depressed, there was no evidence of psychosis.  Records afterwards show that he continued to be diagnosed with alcoholism.  Prison records from the 1980s show that he was admitted and discharged with a diagnosis of alcoholism and did not have any diagnoses of an acquired psychiatric disorder.  Finally, the record shows that the earliest diagnosis of an acquired psychiatric disorder other than PTSD was in May 1994, and then the Appellant was diagnosed with an unspecified mental disorder.

The Appellant asserts that his acquired psychiatric disorder other than PTSD is due to his ACDUTRA.  However, the medical record does show any symptoms, complaints, treatment, or diagnosis for an acquired psychiatric disorder until 1994, more than 35 years after his ACDUTRA service.  In addition, medical treatment records show that he had no evidence of psychosis from 1964 through at 1994.  Finally, there is no competent medical opinion of record which even suggests that the Appellant's acquired psychiatric disorder other than PTSD may be the result of his ACDUTRA.

In addition, the Appellant has not submitted any evidence supporting his contention that his acquired psychiatric disorder other than PTSD is due to his period of ACDUTRA.  

As a lay person, the Appellant is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing an acquired psychiatric disorder or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Appellant disagrees with the conclusion that his acquired psychiatric disorder other than PTSD neither began during, nor was otherwise caused by, his ACDUTRA, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder other than PTSD.  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder other than PTSD.  That is, the evidence does not show, or even suggest, that a chronic acquired psychiatric disorder other than PTSD was diagnosed during a period of ACDUTRA, or otherwise first manifested symptoms during such service.  Therefore, the claim is denied.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


